COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
                                         NOS. 2-04-136-CR
                                                  2-04-137-CR
  
  
BRANDY 
CHERRIEE SPOON                                                    APPELLANT
  
   
V.
  
THE STATE OF 
TEXAS                                                                  STATE
----------
FROM 
CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Withdraw Notice Of Appeal And Dismiss 
Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate 
procedure.  Tex. R. App. P. 42.2(a).  No decision of 
this court having been delivered before we received this motion, we grant the 
motion and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).
   
                                                                  PER 
CURIAM
  
  
PANEL 
D:   WALKER, J., CAYCE, C.J.; and MCCOY, J.
 
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
  
DELIVERED: 
September 30, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.